


110 HR 1202 IH: To amend the Federal Election Campaign Act of 1971 to

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1202
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. English of
			 Pennsylvania (for himself, Ms.
			 Norton, and Mr. Carter)
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Federal Election Campaign Act of 1971 to
		  prohibit an authorized committee of a winning candidate for election for
		  Federal office which received a personal loan from the candidate from making
		  any repayment on the loan after the date on which the candidate begins serving
		  in such office.
	
	
		1.Short TitleThis Act may be cited as the Personal
			 Accountability in Campaign Committees Act.
		2.Prohibiting
			 repayment of candidate personal loans after date on which candidate begins
			 serving in elected officeSection 315 of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 441a) is amended by adding at the end the following new
			 subsection:
			
				(k)Limitations on
				repayment of personal loans made by candidate to committeeAn
				authorized committee of a winning candidate for an election for Federal office
				occurring after December 2007 which received a personal loan from the candidate
				may not make any repayment with respect to such loan on or after the date on
				which the candidate begins serving in the
				office.
				.
		
